Exhibit 10.1

AMENDMENT NO. 2

to OVERADVANCE SIDE-LETTER

This AMENDMENT NO. 2 to OVERADVANCE SIDE-LETTER (this “Amendment”), dated as of
January 31, 2008, is entered into by and among Accentia Biopharmaceuticals,
Inc., a Florida corporation (the “Parent”), Analytica International, Inc., a
Florida corporation (“Analytica”), Teamm Pharmaceuticals, Inc., a Florida
corporation (“Teamm” and, collectively with the Parent and Analytica, the
“Companies” and, each a “Company”) and Laurus Master Fund, Ltd., a Cayman
Islands company (the “Purchaser”), for the purpose of amending the terms of the
Overadvance Side Letter dated as of August 29, 2007 by and among the Companies
and the Purchaser (as amended by that certain Amendment No. 1 to Overadvance
Side-Letter dated as of October 21, 2007 by and among the Companies and the
Purchaser and as may be further amended, modified or supplemented from time to
time, the “Overadvance Side-Letter”) issued in connection with the Amended and
Restated Security Agreement, dated as of April 29, 2005, and amended and
restated as of February 13, 2006 by and among the Companies and the Purchaser
(as amended and restated, further amended, modified or supplemented from time to
time, the “Security Agreement” and, collectively with the Overadvance
Side-Letter and the other Ancillary Agreements referred to in the Security
Agreement, the “Loan Documents”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Security
Agreement.

WHEREAS, the Companies have requested that the maturity and termination date of
the Overadvances set forth in the Overadvance Side Letter be extended and the
Purchaser has agreed to extend the Period (as defined in the Overadvance Side
Letter), on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. The first sentence in the fourth paragraph of the Overadvance Side Letter is
hereby amended by deleting the date “March 31, 2008” appearing therein and
inserting the date “April 29, 2008” in lieu thereof.

2. Each Company hereby acknowledges and affirms that the amount of the
Overadvances outstanding as of the end of business on the date hereof is
$2,874,860.

3. The amendment set forth above shall be effective as of the date first above
written (the “Amendment Effective Date”) on the date when each of the Companies
and the Purchaser shall have executed and each of the Companies shall have
delivered to the Purchaser its respective counterpart to this Amendment.

4. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Loan Documents and all of the other
forms, terms and provisions of the Loan Documents remain in full force and
effect.



--------------------------------------------------------------------------------

5. Except as set forth in Schedule I hereto, each Company hereby represents and
warrants to the Purchaser that (i) no Event of Default exists on the date
hereof, after giving effect to this Amendment, (ii) on the date hereof, all
representations, warranties and covenants made by such Company in connection
with the Loan Documents are true, correct and complete and (iii) on the date
hereof, all the Company’s and its Subsidiaries’ covenant requirements have been
met.

6. From and after the Amendment Effective Date, all references in the Loan
Documents and in the other Ancillary Agreements to the Overadvance Side Letter
shall be deemed to be references to the Overadvance Side Letter, as the case may
be, as modified hereby.

7. The Parent understands that the Parent has an affirmative obligation to make
prompt public disclosure of material agreements and material amendments to such
agreements. It is the Parent’s determination that neither this Amendment nor the
terms and provisions of this Amendment, (collectively, the “Information”) are
material. The Company has had an opportunity to consult with counsel concerning
this determination. The Company hereby agrees that the Purchaser shall not be in
violation of any duty to the Company or its shareholders, nor shall the
Purchaser be deemed to be misappropriating any information of the Company, if
the Purchaser sells shares of common stock of the Company, or otherwise engages
in transactions with respect to securities of the Company, while in possession
of the Information.

8. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

[The remainder of this page is intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Purchaser has caused this
Amendment to the Overadvance Side Letter to be signed in its name effective as
of the 31st day of January 2008.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:

  James A. McNulty, CPA

Title:

  Secretary/Treasurer ANALYTICA INTERNATIONAL, INC. By:  

/s/ James A. McNulty

Name:

  James A. McNulty, CPA

Title:

  Secretary TEAMM PHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:

  James A. McNulty, CPA

Title:

  Secretary LAURUS MASTER FUND, LTD. By:   Laurus Capital Management, LLC, its
investment manager By:  

/s/ Patrick Regan

Name:

  Patrick Regan

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I